Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-16 are allowed because the prior art fails to teach or suggest detecting SIRS using the specific qPCR primer and probe sets of SEQ ID NOS: 1-42.  The closest prior art teaches to detect SIRS using IFI27, GPAA1, HK3, TNIP1 and/or LAX1 (US 2009/0203534; WO 2017/214061), but fails to teach or suggest at least qPCR primer-probe sets selected from SEQ ID NOS: 1-42.
As to possible subject matter eligibility rejections under Section 101, at the least the methods require novel primer-probe sets which are not routine and conventional; and the system includes a device configured to measure expression levels of the biomarker genes amplified by the primer-probe sets, which is a non-natural device (e.g. qPCR machine), and is used to apply the primer-probe sets. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-16 are allowed.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free] If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON A PRIEST/Primary Examiner, Art Unit 1637